UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 FORM S-1/ A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 West-Core Drilling, Inc. (Name of small business issuer in its charter) Nevada 3533 27-0303972 (State or other jurisdiction of in corporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 561b West Main, Elko, Nevada, 89801 (Address and telephone number of registrant's principal executive officesand principal place of business) Travis Stephenson President and Chief Executive Officer 561b West Main Elko, NV 89801 (775) 753-1036 (Name, address, and telephone number of agent for service) Please send correspondence to: Jillian Ivey Sidoti, Esq. 34721 Myrtle Court Winchester, CA 92596 323-799-1342 FAX: (888) 316-7320 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of Shares to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share(1) Proposed Maximum Aggregate Offering Price (2) Amount of Registration F ee (3)(4) Common Stock, $.001 par value 1,500,000 shares $ $ $ Total
